         Case 3:19-cv-04975-JSC Document 14 Filed 08/20/19 Page 1 of 2



 1 ELLEN F. ROSENBLUM
   Attorney General
 2 NICOLE DEFEVER #030929
   Senior Assistant Attorney General
 3 MICHAEL KRON #074328
   Assistant Attorney General
 4 Oregon Department of Justice
   100 SW Market Street
 5 Portland, OR 97201
   Telephone: (971) 673-1880
 6 Fax: (971) 673-5000
   Email: Nicole.DeFever@doj.state.or.us
 7         Michael.C.Kron@doj.state.or.us
 8 Attorneys for Plaintiff State of Oregon

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   STATE OF CALIFORNIA, DISTRICT OF                      Civil Case No. 3:19-CV-04975
     COLUMBIA, STATE OF MAINE,
15   COMMONWEALTH OF
     PENNSYLVANIA and STATE OF
16   OREGON,                                               NOTICE OF APPEARANCE OF
                                                           COUNSEL
17                                           Plaintiffs,
                                                           Administrative Procedure Act Case
18                  v.
19
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; KEVIN MCALEENAN, in his
     official capacity as Acting Secretary of
21   Homeland Security; U.S. CITIZENSHIP
     AND IMMIGRATION SERVICES; and
22   KENNETH T. CUCCINELLI, in his official
     capacity as Acting Director of U.S. Citizenship
23   and Immigration Services,
24                                       Defendants.
25

26

27

28

                                                                   NOTICE OF APPEARANCE OF COUNSEL
                                                                                 Case No. 3:19-CV-04975
        Case 3:19-cv-04975-JSC Document 14 Filed 08/20/19 Page 2 of 2



 1          Plaintiff State of Oregon hereby gives notice that the Oregon Department of Justice,

 2   through Senior Assistant Attorney General Nicole DeFever, hereby appears as counsel on its

 3   behalf, and requests that all pleadings and papers, except process, be served upon its counsel as

 4   described herein.

 5          DATED August 20 , 2019.

 6                                                    Respectfully submitted,

 7                                                    ELLEN F. ROSENBLUM
                                                      Attorney General of Oregon
 8

 9
                                                         s/ Nicole DeFever
10                                                    NICOLE DEFEVER
                                                      Senior Assistant Attorney General
11                                                    MICHAEL KRON
                                                      Assistant Attorney General
12                                                    Oregon Department of Justice
                                                      100 SW Market Street
13                                                    Phone: (971) 673-1880
                                                      Fax: (971) 673-5000
14                                                    Nicole.DeFever@doj.state.or.us
                                                      Michael.C.Kron@doj.state.or.us
15                                                    Of Attorneys for Plaintiff State of Oregon
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      1
                                                                 NOTICE OF APPEARANCE OF COUNSEL
                                                                               Case No. 3:19-CV-04975
